Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recites providing an ECG/EKG complex, obtaining a maximum peak of the ECG/EKG complex, defining a half of a largest voltage of the maximum peak as a threshold voltage, performing an R peak number estimating process to obtain an estimated number of all R peaks of the ECG/EKG complex and a plurality of peaks of the ECG/EKG complex with voltages higher than the threshold voltage and determining whether a number of the plurality of peaks is equal to the estimated number of the all R peaks. 
The providing, obtaining, defining, performing and determining limitations are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claims precludes the providing, obtaining, defining, performing and determining steps from practically being performed in human mind. The method steps themselves can be carried out in the mind and/or by pen and 

The judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea; providing, obtaining, defining, performing and determining steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity; there is no improvement or other technology; does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; does not apply the abstract idea with, or by use of, a particular machine. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The providing, obtaining, defining, performing and determining steps do not add meaningful limitations to practicing the abstract idea.

The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional element to perform the determining, providing, obtaining, defining and performing steps amounts to no more than mere instruction to apply the exception. Thus the claims are not patent eligible.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(a) Wang et al US5309917 Wang discloses a cardiac monitoring is disclosed in which thoracic impedance and EKG signals are gathered and processed for improved resolution and accuracy. EKG signals are adaptively processed by digitizing, filtering, differentiating and raising the resultant differential by a power greater than one to emphasize changes in the slope of the EKG signal. Blocks of the thus processed EKG data are analyzed to identify peak amplitude and to compare spacing between peak amplitude adaptively to more accurately identify R wave peaks. Stroke volume is determined from a thoracic impedance signal and its time derivative. Preferably, a time-frequency distribution is taken of the time derivative thoracic impedance signal after low- and high-pass filtering to identify B and X wave events in the signal which are used to determine ventricular ejection time and dz/dt.sub.min for a determination of heart stroke volume by conventional methods. Alternatively, stroke volume is determined by a new relationship between a product of a pair of impedances simultaneously sensed on opposing sides of a patient's heart at the peak of a heartbeat [Abstract].

(b) Harris US3,590,811, Harris discloses an electrocardiographic R-wave detection circuit in which the ECG. signal is applied to one input of a comparator. The threshold level, applied to the other input of the comparator, is below the peak of the R-wave, and above the peaks of the P and T waves. The amplitude of the ECG signal can vary over a wide range depending upon the placement of electrodes, etc. For this reason, the threshold level is continuously adjustable in accordance with the peak swing of the input signal. The threshold level is a fraction of the peak signal swing, the selected fraction being such that the threshold level always falls between the peak of the R-wave and the peaks of the P- and T-waves. The threshold level adjustment circuit has a time constant of 


(c) Vrudhula et al US2019/0150794, Vrudhula disclose a methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for obtaining an electrocardiographic (ECG) signal of a user; obtaining a feature vector of the ECG signal of the user with neural network based feature extraction. Comparing the feature vector of the ECG signal with a stored feature vector of a registered user. Authenticating the user in response to determining that a similarity of the ECG feature vector of the ECG signal and the stored ECG feature vector of the registered user exceeds a pre-defined threshold value [Abstract].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ROLAND DINGA/Examiner, Art Unit 3792